

DealPoint#858903



XBOX LIVE SERVER PLATFORM, HTTPS, AND XBOX LIVE WEB SERVICES ADDENDUM
TO THE XBOX 360 PUBLISHER LICENSE AGREEMENT




This Xbox LIVE Server Platform, HTTPS, and Xbox LIVE Web Services Addendum to
the Xbox 360 Publisher License Agreement (“Addendum”) is entered into and
effective as of the later of the two signature dates below (“Addendum Effective
Date”) between Microsoft Licensing, GP, a Nevada general partnership
(“Microsoft”), and THQ Inc., a Delaware corporation (“Publisher”), and
supplements the Xbox 360 Publisher License Agreement between the parties
effective as of October 31, 2005, (“PLA”).
BACKGROUND
A. Microsoft and its affiliates provide a computer game system (“Xbox 360”), and
an online service that supplements Xbox 360 (“Xbox LIVE”). In connection with
Xbox LIVE, Microsoft also provides the Xbox LIVE Server Platform (or XLSP,
defined below), HTTPS (defined below), and Xbox LIVE Web Services (defined
below) to facilitate integration. Generally, Xbox LIVE is a closed network
accessible only through Microsoft's servers;
B. Publisher develops or publishes Software Titles (defined in the PLA) designed
to run on Xbox 360. Publisher has included in its Software Titles certain Online
Game Features (defined in the PLA) or Online Content (defined in the PLA)
accessible via Xbox LIVE, and Publisher wants to host some or all of these
Online Game Features or Online Content on its own (or third party) servers in
accordance with this Addendum; and
C. Publisher also wants to access and use the XLSP, HTTPS, and the Xbox LIVE Web
Services in connection with this hosting and to provide related online services.
In consideration of the terms of this Addendum, and for other good and valuable
consideration, the receipt and adequacy of which is acknowledged, Microsoft and
Publisher further agree as follows:
ADDITIONAL TERMS
Section 1.    Definitions. Except as expressly provided otherwise in this
Addendum, initially capitalized terms used in this Addendum have the same
meanings given to them in the PLA.
(a)
“Hosted Content” means any content, including any Online Content or Online Game
Feature, hosted and served through the Hosting Services under this Addendum.

(b)
“Hosting Services” means Publisher's service of hosting Hosted Content under
this Addendum, whether performed by Publisher or a Third Party Host, including
operating, maintaining, and controlling the servers necessary to provide the
Hosted Content.

(c)
“HTTPS” means Hypertext Transfer Protocol Secure and enables the Hosting
Services to function as an expansion to the features available from Xbox LIVE.

(d)
“IPR” means any patents, copyrights, trademarks and service marks, trade
secrets, moral rights, and any other intellectual property or proprietary rights
arising at any time under the laws of any jurisdiction.

(e)
“Law” means all applicable laws, rules, statutes, decrees, decisions, orders,
regulations, judgments, codes, and requirements of any governmental authority
(federal, state, local, or international) having jurisdiction.

(f)
“PII” means any information (including name, address, phone number, fax number,
email address, social security number or other government-issued identifier, and
credit card information) that identifies or can be used to identify, contact, or
locate an individual or from which identification or contact information of an
individual can be derived. Additionally, if any other information (e.g., a
personal profile, unique identifier, biometric information, or IP address) is
associated or combined with PII, then that information is also considered to be
PII.


* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


XLSP, HTTP and Xbox LIVE Web Services Addendum
Microsoft Confidential (August 2011) v.3    Page #PageNum# of 8





--------------------------------------------------------------------------------



DealPoint#858903



(g)
“Third Party Host” means a third party providing Hosting Services on behalf of
Publisher.

(h)
“Web Portal” means the Internet website through which players of the Titles can
access certain Hosted Content. The Web Portal will contain certain game data
information related to the Titles that Publisher makes available to Xbox LIVE
Users.

(i)
“Xbox LIVE Server Platform” or “XLSP” means Microsoft's platform and server
architecture that enables the Hosting Services to function as an expansion to
the features available from Xbox LIVE.

(j)
“Xbox LIVE User Content” means any content that originates from Xbox LIVE Users
in any format and that is published through or as part of any Hosted Content,
but excluding Xbox LIVE User Communications.

(k)
“Xbox LIVE User Communications” means transient voice and text communications
sent from an Xbox LIVE User to one or more Xbox LIVE Users using the Xbox LIVE
service (e.g., voice chat).

(l)
“Xbox LIVE Web Services” means Microsoft's online resources and functionalities
that enable Publisher (and other permitted third parties) to access Xbox LIVE
and related data stored within, or accessible from, Xbox LIVE.

Section 2.    Publisher contact. Publisher will designate at least one full-time
employee as a “program manager” for the services contemplated under this
Addendum, responsible for serving as Microsoft's liaison, performing Publisher's
obligations under this Addendum, and serving as primary contact to Microsoft.
Section 3.    Approval and Certification. All proposed Hosting Services, Hosted
Content, and the Web Portal are subject to the same approval and Certification
processes as are set forth in the PLA for approval and Certification of any
Software Title or Online Content. To gain approval and pass Certification,
Publisher may be required to submit sufficient additional information about its
server architecture and access to its server environment to enable Microsoft to
test the Hosting Services, the Hosted Content, and the Web Portal, as
applicable. Microsoft may at any time audit Publisher's compliance with the
terms of this Addendum, and Publisher will allow Microsoft access to the Hosting
Service, the Hosted Content, and the Web Portal as Microsoft may request for
this purpose.
Section 4.    Beta Trials. At any time before Certification, Microsoft may
require Publisher to conduct internal or public beta testing (“Beta Trials”).
Microsoft's prior written approval, in its sole discretion, is required for any
Beta Trials. Any feedback provided by Microsoft to Publisher as a result of the
Beta Trials is purely advisory, and satisfactory feedback from the Beta Trials
is not an indication that Microsoft will approve the Hosted Content following
the Certification submission. Likewise, Beta Trial feedback may include
information regarding violations of Technical Certification Requirements that
could, if not addressed by Publisher, result in Certification failure (although
the lack of such feedback will not preclude Microsoft from withholding approval
for violation of such technical requirements).
Section 5.    Hosting Service requirements. Publisher will comply, and on
Microsoft's request, provide Microsoft with sufficient information to verify
Publisher's compliance, with the following:
(a)
Standards. Publisher will host the Hosted Content and provide the Hosting
Services, each in a manner that meets or exceeds standards of quality,
performance, stability, and security generally accepted in the industry, as well
as those specific requirements in this Addendum and in the Xbox 360 Publisher
Guide.

(b)
Operation. Publisher will monitor the operation and performance of the Hosting
Services; respond to technical and Xbox LIVE User inquiries; and have rules,
policies, and procedures for the Hosting Services that are consistent with this
Addendum and any standards that Microsoft may provide from time to time to
reflect changes in industry best practices.

(c)
Reporting and technical policies. Publisher will use the communication processes
stated in the Xbox 360 Publisher Guide for updating Microsoft's technical teams.
In addition, Publisher will comply with the


* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


XLSP, HTTP and Xbox LIVE Web Services Addendum
Microsoft Confidential (August 2011) v.3    Page #PageNum# of 8





--------------------------------------------------------------------------------



DealPoint#858903



technical processes, policies, rules, and detailed procedures for notification,
escalation, and reporting of scheduled and unscheduled maintenance of, and
problems that might occur with, the Hosting Services, all as set forth in the
Xbox 360 Publisher Guide. Each party will notify the other if it discovers a
technical problem with the other party's service. Publisher will notify
Microsoft **** in advance of Publisher's scheduled downtimes, and Publisher will
use commercially reasonable efforts to schedule maintenance downtimes for the
Hosting Services to coincide with Microsoft's scheduled downtimes for Xbox LIVE.
Publisher will, on Microsoft's request that Publisher reschedule any scheduled
downtime for the Hosting Services, use commercially reasonable efforts to do so
to a mutually-acceptable date and time.
(d)
Server capacity and load. Publisher will use commercially reasonable efforts to
support all Xbox LIVE Users using its Hosting Services, including operating
sufficient computing resources for traffic, and will immediately inform
Microsoft of the failure of relevant Hosting Services. Publisher will not allow
the load on the Hosting Services system to exceed **** of the capacity of the
system, where “capacity” is defined as the maximum load which can be sustained
by the system. Together with the materials that Publisher submits for
Certification, Publisher will describe in writing the tools and techniques it
will use in measuring the maximum capacity and load (“Tools”), which Tools must
be recognizable as industry standards, and which are subject to Microsoft's
advance written acceptance or rejection. Publisher will measure the load on the
Hosting Services at intervals of no more than five minutes. Publisher will
retain records of load measurements for no less than one week, and will make
such records accessible to Microsoft on request. Should changes to the system
occur that necessitate changes in the Tools, or should the capacity of the
system materially increase or decrease, Publisher will inform Microsoft within
****.

(e)
Uptime. Publisher will operate (or have operated) the Hosting Services so that
they have **** Uptime per month. “Uptime” means the portion of time when the
system is accessible and available to Xbox LIVE Users; Uptime is calculated
monthly assuming conformance with the industry standard of monitoring every five
minutes. Publisher will report uptime statistics to Microsoft on request.

(f)
Server location. Publisher will locate all servers used to operate (or used in
relation to operating) the Hosting Services, HTTPS or the Web Portal in ****, in
accordance with the Xbox 360 Publisher Guide.

(g)
Troubleshooting and notice to Xbox LIVE Users. If the Hosting Services or the
Web Portal are unable to connect to and properly interoperate with Xbox LIVE,
Publisher will diligently work with Microsoft (subject to the availability of
Microsoft resources, in Microsoft's discretion) to troubleshoot the problem, and
Publisher will diligently work to fix any such problem. During any time in which
a Software Title, any Hosted Content that uses the Hosting Services or the Web
Portal is unable to establish a connection to the Hosting Services, then
Publisher must display the appropriate message to the Xbox LIVE User in
accordance with the Xbox 360 Publisher Guide.

(h)
Xbox LIVE family settings features. The Hosting Services, Hosted Content, and
Web Portal will at all times comply with the technical certification
requirements related to the family settings features of Xbox 360 and Xbox LIVE.

Section 6.    Xbox LIVE Web Services Requirements. When implementing and
accessing the Xbox LIVE Web Services, to host and operate the Web Portal or
otherwise, Publisher will at all times strictly comply with the requirements in
Exhibit 1.
Section 7.    Support. As between Microsoft and Publisher, Publisher will
provide all customer support and technical support to Xbox LIVE Users for the
Web Portal, Hosted Content, and Hosting Services. Microsoft has no support
responsibilities whatsoever to Xbox LIVE Users for the Web Portal, Hosted
Content, and Hosting Services.
Section 8.    Third Party Host and other third party services. Publisher may
(subject to Microsoft's advance consent) subcontract to a Third Party Host all
or any portion of Publisher's rights or obligations with regard to providing
Hosting Services only. For purposes of this Addendum, all actions and failures
to act of any

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


XLSP, HTTP and Xbox LIVE Web Services Addendum
Microsoft Confidential (August 2011) v.3    Page #PageNum# of 8





--------------------------------------------------------------------------------



DealPoint#858903



Third Party Host engaged by Publisher are imputed to, and deemed to be actions
or failures to act of Publisher. If Microsoft has consented to the use of a
Third Party Host , then:
(a)
Limited Access. Publisher may provide the Third Party Host with access to only
those portions of XLSP, HTTPS, or the Xbox LIVE Web Services that are necessary
for the Third Party Host to perform the Hosting Services, and to no other
portions;

(b)
Guarantee. Publisher unconditionally and irrevocably guarantees Third Party
Host's performance of the applicable obligations imposed by this Agreement, and
any separate Third Party Host Agreement;

(c)
Liability. Publisher will indemnify and hold Microsoft harmless from all damages
or costs of any kind incurred by Microsoft or any third party and arising from
or related to Third Party Host's fulfillment of, or failure to fulfill, the
applicable obligations of Publisher under this Agreement, or by other actions or
failures of Third Party Host ; and

(d)
Payment. ****.

Section 9.    Access to XLSP, HTTPS, and Xbox LIVE Web Services; limitations.
Subject to Publisher's compliance with the terms of this Addendum and the PLA,
Microsoft grants Publisher a worldwide, nonexclusive, royalty-free license to
access XLSP, HTTPS, and the Xbox LIVE Web Services, as necessary to implement
and operate the Web Portal and to provide the Hosted Services and Hosted
Content. The Web Portal will include solely game data provided from Publisher's
XLSP servers, and game statistics, storage, presence, and profile information
from Xbox LIVE. All rights not expressly granted in this Addendum are expressly
reserved.
Section 10.    Compliance. Publisher will implement, operate, and provide the
Web Portal, Hosting Services, and Hosted Content in full compliance with the Law
in jurisdictions in which the Web Portal, Hosting Services, and Hosted Content
are made available. Publisher may be required to provide Microsoft with
information, including legal opinions, to verify that the Web Portal, Hosting
Services, and Hosted Content comply with Law. Publisher will promptly reply to
and comply with any requests by any law enforcement officials regarding the Web
Portal, Hosting Services, or Hosted Content.
Section 11.    Privacy. Publisher's access to XLSP, HTTPS, and the Xbox LIVE Web
Services is subject to periodic privacy review by Microsoft. If Microsoft
identifies and notifies Publisher of a deficiency in a Microsoft privacy
requirement, Publisher will rectify the deficiency as soon as reasonably
possible, but in no event later than **** after the date of Microsoft's notice.
Additionally, as a condition precedent to Certification, Microsoft may require
Publisher to have its own “terms of use,” “privacy policy,” or both
(collectively, “Publisher TOU”), to govern Publisher's relationship with Xbox
LIVE Users. If Microsoft requires Publisher to have a Publisher TOU, then:
(a)
Acceptance. Publisher will implement the Publisher TOU in a manner acceptable to
Microsoft;

(b)
Limits on PII collection. Publisher will not collect any Xbox LIVE User's PII
without first obtaining Microsoft's consent, and then Publisher may collect only
the PII that is legitimately necessary for the intended purpose and may not use
any such PII relating to Xbox 360 and the Xbox LIVE service in any manner
outside of the Web Portal or Hosting Services;

(c)
Shared PII. Publisher will include in the Publisher TOU a clear statement that
the Xbox LIVE User's PII will be shared with Microsoft, and that the copy of
such PII shared with Microsoft will be governed by Microsoft's privacy statement
and the Xbox LIVE terms of use;

(d)
Hyperlinks. Publisher will include in the Publisher TOU hyperlinks to the
then-current, appropriately localized, version of the Xbox LIVE terms of use,
privacy statement, and code of conduct (which are currently located, localized
for the U.S. market, at http://privacy.microsoft.com/en- us/default.mspx, and
http://www.xbox.com/enUS/Legal/CodeOfConduct); and

(e)
No conflict. Publisher will draft and maintain the Publisher TOU so that it does
not conflict with the then-


* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


XLSP, HTTP and Xbox LIVE Web Services Addendum
Microsoft Confidential (August 2011) v.3    Page #PageNum# of 8





--------------------------------------------------------------------------------



DealPoint#858903



current version of the Xbox LIVE terms of use, privacy statement, and code of
conduct.
Section 12.    Xbox LIVE User Content.
(a)
Microsoft approval. Publisher may not allow Xbox LIVE Users to create, share, or
otherwise provide Xbox LIVE User Content in connection with a Software Title
without first obtaining Microsoft's express, written, approval. If Publisher
wants to make Xbox LIVE User Content available as part of Hosted Content,
Publisher must provide to Microsoft a detailed description of the process and
procedures Publisher will have in place regarding such Xbox LIVE User Content at
least **** to the commercial release of the Title. Furthermore, Title must
comply with any TCRs related to the creation and/or consumption of User Content.

(b)
Infringement. If Microsoft has approved Publisher to make Xbox LIVE User Content
available as part of Hosted Content, Publisher will maintain a procedure, that
complies with Law, for removing Xbox LIVE User Content in the event of an
infringement claim. Microsoft may notify Publisher of any complaints related to
Xbox LIVE User Content. Publisher will remove allegedly infringing Xbox LIVE
User Content, no later than **** after receipt of a third party claim or notice
from Microsoft. Publisher will notify Microsoft as soon as commercially
practicable (and in any event no later than ****) after Publisher receives any
third-party claim of infringement, which notice will also specify the steps that
Publisher has taken or will take in response. To mitigate escalation of any such
claim, Microsoft may, in its discretion, take control of claim and be the sole
source of communication to the claimant.

(c)
Violations of Xbox LIVE terms of use or code of conduct. Microsoft may, in its
discretion, require Publisher to remove Xbox LIVE User Content for Xbox LIVE
User violations of the Xbox Terms of Use, Code of Conduct, or both.

(d)
Action by Microsoft. If Publisher breaches this Addendum, Microsoft may, without
limiting any of its other rights and remedies under this Addendum, restrict
access to the Hosted Content, Web Portal, or both, and disconnect Hosting
Services from Xbox LIVE. Microsoft, in its discretion, may also restrict the
uploading of Xbox LIVE User Content to, restrict access to the XLSP, HTTPS, Xbox
LIVE Web Services from, or require Publisher to remove Xbox LIVE User Content
from, Xbox LIVE in accordance with the Xbox LIVE terms of use, privacy
statement, and code of conduct.

Section 13.    Representations and warranties. In addition to Publisher's
representations and warranties under the PLA, Publisher further represents and
warrants that:
(a)
Non-infringement. Any and all information, data, logos, software, or other
materials provided to Microsoft or made available to Xbox LIVE Users via the Web
Portal (including Hosted Content), and the Hosting Services, do not and will not
infringe or misappropriate any third party IPR;

(b)
Compliance with Laws. The Web Portal, Hosted Content, and Hosting Services do
not and will not contain any messages, data, images, or programs that are, by
Law, defamatory, obscene, or pornographic, or in any way violate any applicable
Law (including Laws of privacy) of the territory where the Hosted Content is
distributed or hosted;

(c)
Personal information and privacy. The Web Portal, Hosted Content, and the
Hosting Services do not harvest or otherwise collect information about Xbox LIVE
Users, including e-mail addresses, and the Web Portal, Hosted Content, and the
Hosting Services do not link to any unsolicited communication sent to any third
party;

(d)
Variance from approved Concept. It will not serve any Hosted Content that is not
approved in the Title's Concept; and

(e)
User generated content. It has obtained all necessary rights and permissions for
its and Microsoft's use of the Xbox LIVE User Content, and the Xbox LIVE User
Content does not infringe or misappropriate any third party IPR.


* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


XLSP, HTTP and Xbox LIVE Web Services Addendum
Microsoft Confidential (August 2011) v.3    Page #PageNum# of 8





--------------------------------------------------------------------------------



DealPoint#858903



Section 14.    Limitation of liability. For purposes of this Addendum,
Microsoft's maximum aggregate liability to Publisher and to any third party(ies)
for any claims or liability arising out of or related to this Addendum is $****.
Section 15.    Indemnification. The parties' indemnity obligations under the PLA
also apply to any third party claims that, taking the claimant's allegations to
be true, would result in a breach by the indemnifying party of any of its
representations, warranties, or covenants in this Addendum. In addition,
Publisher's indemnity obligation under the PLA also applies to any third party
claims arising out of or related to Publisher's access to or use of XLSP, HTTPS,
or the Xbox LIVE Web Services or related to the Hosted Content, the Hosted
Services, any Xbox LIVE User Content, or any Xbox LIVE User Communications.
Section 16.    Term.
(a)
Term and Termination. This Addendum is coterminous with the PLA, will be deemed
terminated when the PLA terminates, and will be deemed to have expired when the
PLA expires. Microsoft may suspend performance or terminate this Addendum and
Publisher's access to and use of Xbox LIVE Web Services, HTTPS, and XLSP
immediately on notice at any time:

(1)
If Publisher has breached this Addendum (other than confidentiality provisions)
and fails to cure that breach within **** after receiving notice;

(2)
If Publisher has breached confidentiality provisions of this Addendum;

(3)
If any action or failure to act of Publisher, in Microsoft's determination, will
negatively affect the quality, performance, stability, or security of any
Microsoft system; or

(4)
On **** notice by Microsoft, for any reason or no reason.

(b)
Effect of Termination. Upon termination or expiration of this Addendum,
Publisher will continue to support existing Hosted Content until the earlier of:
(1) ****; or (2) ****. Additionally, Publisher will continue to support any
event-based Hosted Content that started before such termination or expiration.
To the extent Publisher has support obligations pursuant to this Section 16(b)
following termination or expiration, all of Publisher's obligations under this
Agreement will continue to apply. If Publisher's use of Xbox LIVE Web Services,
HTTPS, or XLSP is terminated due to Publisher's failure to comply with this
Addendum, then Microsoft has the right to immediately terminate the availability
of the Web Portal and Hosted Content and require that the operation of Hosting
Services and Xbox LIVE Web Services immediately cease, and all Microsoft
software or materials be immediately returned to Microsoft. . Termination of
this Addendum will not terminate the PLA. The following will survive termination
or expiration: Sections 1, 7, 8(c), 13, 14, 15, 16(b), 17, and all definitions
in other sections.

Section 17.    General. Publisher will not issue any press release or otherwise
make any public statements or public disclosures regarding this Addendum,
without Microsoft's prior written approval. Microsoft may authorize its
affiliates or partners to perform this Addendum, in whole or in part, on
Microsoft's behalf. The terms of the PLA are incorporated into this Addendum by
reference, and except to the extent (if any) expressly modified by this
Addendum, the PLA remains in full force and effect, is hereby ratified and
confirmed, and is deemed (and deemed modified as necessary) to apply to the
terms in this Addendum.
The parties have formed this Addendum as of the Effective Date.

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


XLSP, HTTP and Xbox LIVE Web Services Addendum
Microsoft Confidential (August 2011) v.3    Page #PageNum# of 8





--------------------------------------------------------------------------------



DealPoint#858903



MICROSOFT LICENSING G.P.
 
THQ INC.
 
 
 
/s/ Astrid Ford
 
/s/ Brian Farrell
By: (Sign)
 
By: (Sign)
Astrid Ford
 
Brian Farrell
Name:
 
Name:
Sr. Program Mgr
 
CEO
Title:
 
Title:
February 23, 2012
 
February 23, 2012
Date of Execution:
 
Date of Execution:


* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


XLSP, HTTP and Xbox LIVE Web Services Addendum
Microsoft Confidential (August 2011) v.3    Page #PageNum# of 8





--------------------------------------------------------------------------------



DealPoint#858903



Exhibit 1- Xbox LIVE Web Services Requirements


1) Each applicable Xbox LIVE User account may be linked to a corresponding Web
Portal user account using Windows LiveID, in compliance with all requirements
related to the use of Windows LiveID (including, if applicable, the execution of
any separate agreement required for Publisher to implement Windows Live ID).
****;
2) Xbox LIVE Web Services may only be called in response to a Web Portal user
request;
3) Information returned from Xbox LIVE Web Services may only be cached to
improve performance and must be purged as soon it is no longer necessary to
improve performance. Publisher may not, under any circumstances, permanently
store any information returned from the Xbox LIVE Web Services outside of Xbox
LIVE;
4) Information returned from Xbox LIVE Web Services may not be used in any way
outside of the Web Portal, ****;
5) “Presence” and “Profile” Xbox LIVE Web Services may only be called in the
context of an active Windows LiveID user session;
6) “Friends” information may only be requested for the Xbox LIVE User making the
request (requesting friends of arbitrary Xbox LIVE Users is not permitted);
7) Information from Xbox LIVE Web Services may not be intermixed or combined
with data from other services or platforms;
8) Information from Xbox LIVE Web Services may not be modified;
9) Only achievement information of Titles developed or published by Publisher
may be requested by the Web Portal; and
10) The Web Portal must at all times observe the Xbox LIVE privacy settings for
profile information, and Publisher must enforce those privacy settings.









































* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


XLSP, HTTP and Xbox LIVE Web Services Addendum
Microsoft Confidential (August 2011) v.3    Page #PageNum# of 8



